Title: Louisa Catherine Johnson Adams, "List of Plate", 1823
From: Adams, Louisa Catherine Johnson
To: 


				List of Plate
					
					1823
				
				1 Silver Ewer and Bason12 Bottle Stands1 Tea Pot and Strainer1 Coffee do1 Milk do1 Sugar dish2 Ladles1 Punch do4 Salt Cellers  4 do Spoons2 Pr  of Flat Candlesticks1  do High do1  do Sugar Tongs1  Case containing 2 dozen Knives, Forks do & Spoons do.1 Tea Spoon and 1 Table Spoon with Mr. Adams1 Dessert Spoon with Charles2 dozen fluted Knives and forks1 dozen and ten Dessert Knives and Forks  Spoons.dozen Knives and Forks do Table Spoons Knives and Forks do. Tea Spoons Charles
				
				
			